Citation Nr: 1048254	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1960.  He also had a period of service with the Army 
Reserves from September 1960 until July 1963, and a period of 
service with the Air Force Reserves between 1963 and December 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim.

The Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) in July 2008.  A transcript of the hearing is of 
record.  The Board subsequently remanded the claim in September 
2008 for additional development and to address due process 
concerns.  

The Board also remanded a claim for entitlement to service 
connection for left ear hearing loss in September 2008.  This 
claim was granted in a September 2010 rating decision and, 
therefore, is no longer before the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

As noted in the Board's previous remand, the Veteran contends 
that he injured his right ankle while on active duty with the 
Reserves in August 1988, that he has had a problem with his right 
ankle since that time, and that his currently diagnosed right 
ankle gout is related to that injury.  See VA Form 21-526 
received February 2004; March 2004 VA Form 21-4138; February 2006 
VA Form 9; July 2008 hearing transcript.  It was also noted that 
an April 2003 VA treatment record revealed that the Veteran had 
complained of right ankle swelling and was assessed with gouty 
arthritis.  See primary care - blue team note.  

At the time of his hearing in July 2008, the Veteran indicated 
that his only diagnosis related to the right ankle was gout and 
that he was receiving treatment from Dr. Ora at a free clinic.  
In pertinent part, the Board remanded the claim in order for the 
RO/AMC to make arrangements to obtain the Veteran's treatment 
records from Dr. Ora.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Review 
of the claims folder, however, reveals that this remand 
instruction was never complied with.  This must be rectified on 
remand.  Additional VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Shreveport, 
dated since May 2010.  

2.  Make arrangements to obtain the 
Veteran's treatment records from Dr. Ora, 
from whom the Veteran reported receiving 
treatment at a free clinic.  

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



